DIXON, Chief Justice and CALOGERO, Justice,
additionally assign the following reasons concurring in the denial:
United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138 (1968), upon which relator relies, “did not hold, as subsequent decisions have made clear, that the Constitution forbids every government imposed choice in the criminal process that has the effect of discouraging the exercise of constitutional rights.... ” Chaffin v. Stynchcombe, 412 U.S. 17, 93 S.Ct. 1977, 36 L.Ed.2d 714 (1973).
Relator’s further contention, that the constitutionally permissible capital sentencing scheme is offended by allowing defendants who might best .qualify for the death sentence to avoid exposure thereto by the simple expedient of pleading guilty to second degree murder (by allowance of the prosecutor) is not meritorious, for the practice complained of does not appear to violate standards for a constitutional death penalty as established by the United States Supreme Court.